 



Exhibit 10.4
EMPLOYMENT AGREEMENT
     THIS AMENDED AGREEMENT is entered into as of October 1, 2007, by and
between GATEWAY BANK & TRUST COMPANY, a North Carolina banking corporation
(hereinafter referred to as the “Bank”) and DANIEL B. BERRY of Virginia Beach,
Virginia (hereinafter referred to as the “Officer”).
     For and in consideration of their mutual promises, covenants and conditions
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which hereby is acknowledged, the parties agree as follows:
     1. Employment. The Bank agrees to employ the Officer and the Officer agrees
to accept employment upon the terms and conditions stated herein as Chief
Executive Officer of the Bank. The Officer shall render such administrative and
management services to the Bank as are customarily performed by persons situated
in a similar executive capacity. The Officer shall promote the business of the
Bank and perform such other duties as shall, from time to time, be reasonably
assigned by the Board of Directors of the Bank (the “Directors”). Upon the
request of the Directors, the Officer shall disclose all business activities or
commercial pursuits in which Officer is engaged, other than Bank duties.
     2. Compensation. The Bank shall pay the Officer during the term of this
Agreement, as compensation for all services rendered by the Officer to the Bank,
a base salary at the rate of $525,000 per annum, payable in cash not less
frequently than monthly. The rate of such salary shall be reviewed by the
Compensation Committee of the Board of Directors of the Bank (the “Committee”)
not less often than annually and the Committee may increase, but shall not
decrease, such rate during the term of this Agreement. Such rate of salary, or
increased rate of salary, as the case may be, may be further increased from time
to time in such amounts as the Committee, in its discretion, may decide. In
determining salary increases, the Committee shall compensate the Officer for
increases in the cost of living and may also provide for performance or merit
increases. Participation in the Bank’s incentive compensation, deferred
compensation, discretionary bonus, profit-sharing, retirement and other employee
benefit plans and participation in any fringe benefits shall not reduce the
salary payable to the Officer under this Paragraph. In the event of a Change in
Control (as defined in Paragraph 10), the Officer’s rate of salary shall be
increased not less than five percent annually during the term of this Agreement.
Any payments made under this Agreement shall be subject to such deductions as
are required by law or regulation or as may be agreed to by the Bank and the
Officer.
     3. Discretionary Bonuses. During the term of this Agreement, the Officer
shall be entitled to such discretionary bonuses as may be authorized, declared
and paid by the Committee to the Bank’s key management employees. No other
compensation provided for in this Agreement shall be deemed a substitute for the
Officer’s right to such discretionary bonuses when and as declared by the
Committee.
     4. Participation in Retirement and Employee Benefit Plans; Fringe Benefits.
     (a) The Bank shall provide family medical coverage and disability insurance
for the Officer and the Officer shall also be entitled to participate in any
plan relating to deferred compensation, stock options, stock purchases, pension,
thrift, profit sharing, group life insurance, education, or other retirement or
employee benefits that the Bank has adopted, or may, from time to time adopt,
for the benefit of its executive employees or for employees generally, subject
to the eligibility rules of such plans.
     (b) The Bank shall pay the expenses of the Officer for membership in two
country clubs and one health club in the market area of the Bank at the
Officer’s election and dues for membership in civic

1



--------------------------------------------------------------------------------



 



clubs. The Bank shall also provide the Officer with the use of a late model
automobile suitable to the status of the Officer of a type and for lease terms
to be approved by the Committee.
     (c) The Officer shall also be entitled to participate in any other fringe
benefits which are now or may be or become applicable to the Bank’s executive
employees, including the payment of reasonable expenses for attending annual and
periodic meetings of trade associations, and any other benefits which are
commensurate with the duties and responsibilities to be performed by the Officer
under this Agreement. Additionally, the Officer shall be entitled to such
vacation and sick leave as shall be established under uniform employee policies
promulgated by the Directors. The Bank shall reimburse the Officer for all
out-of-pocket reasonable and necessary business expenses that the Officer may
incur in connection with the Officer’s services on behalf of the Bank.
     (d) After Officer’s employment with the Bank is terminated for any reason
other than Cause (as defined in Paragraph 8), the Bank shall continue to provide
medical insurance coverage to the Officer and Officer’s spouse for the lifetime
of each, either, in the Bank’s discretion, as part of the Bank’s group medical
insurance plan for active employees or through individual medical insurance
policies. Notwithstanding the foregoing, as of the first date that (i) the
Officer is no longer employed by the Bank and (ii) the Officer and Officer’s
spouse, respectively, have attained sixty-five (65) years of age, the Bank shall
be obligated only to provide such individual with supplemental Medicare health
insurance in order to meet its obligations under this Paragraph 4(d). The Bank
shall be responsible for paying directly all of the premiums required to meet
its obligations under this Paragraph 4(d).
     5. Term. The initial term of employment under this Agreement shall be for
the period commencing upon March 1, 2006 and ending three calendar years from
that date. On each anniversary of the commencement of the term of this
Agreement, the term of this Agreement shall automatically be extended for an
additional one-year period beyond the then effective expiration date unless
written notice from the Bank or the Officer is received 90 days prior to an
anniversary date advising the other that this Agreement shall not be further
extended; provided that the Committee shall review the Officer’s performance
annually and make a specific determination pursuant to such review to renew this
Agreement prior to the 90 days’ notice.
     6. Loyalty; Noncompetition.
     (a) The Officer shall devote his full efforts and entire business time to
the performance of the Officer’s duties and responsibilities under this
Agreement.
     (b) During the term of this Agreement, or any renewals thereof, and for a
period of one year after termination, the Officer agrees he will not, within the
“Restricted Area,” directly or indirectly, engage in any business that competes
with the Bank or any of its subsidiaries without the prior written consent of
the Bank; provided, however, that the provisions of this Paragraph shall not
apply in the event the Officer’s employment is unilaterally terminated by the
Bank for Cause, (as such term is defined in Paragraph 8(c) hereof) or in the
event the Officer terminates his employment with the Bank after the occurrence
of a “Termination Event” (as such term is defined in Paragraph 10(b) hereof)
following a “Change of Control” (as such term is defined in Paragraph 10(d)
hereof). The Restricted Area covers the following divisible list of territories:
Camden, Chowan, Currituck, Dare, Pasquotank, and Perquimans Counties, North
Carolina and Chesapeake and Virginia Beach, Virginia, and within 15 miles of any
Bank office operated during the term of this Agreement. The one-year restricted
period, however, does not include any period of violation or period of time
required for litigation to enforce the Officer’s agreement not to compete
against the Bank. Notwithstanding the foregoing, the Officer shall be free,
without such consent, to purchase or hold as an investment or otherwise, up to
five percent of the outstanding stock or other security of any corporation which
has its securities publicly traded on any recognized securities exchange or in
any over-the counter market.

2



--------------------------------------------------------------------------------



 



     (c) The Officer agrees he will hold in confidence all knowledge or
information of a confidential nature with respect to the business of the Bank or
any subsidiary received by the Officer during the term of this Agreement and
will not disclose or make use of such information without the prior written
consent of the Bank. The Officer agrees that he will be liable to the Bank for
any damages caused by unauthorized disclosure of such information. Upon
termination of his employment, the Officer agrees to return all records or
copies thereof of the Bank or any subsidiary in his possession or under his
control which relate to the activities of the Bank or any subsidiary.
     (d) The Officer acknowledges that it would not be possible to ascertain the
amount of monetary damages in the event of a breach by the Officer under the
provisions of this Paragraph 6. The Officer agrees that, in the event of a
breach of this Paragraph 6, injunctive relief enforcing the terms of this
Paragraph 6 is an appropriate remedy. If the scope of any restriction contained
in this Paragraph 6 is determined to be too broad by any court of competent
jurisdiction, then such restriction shall be enforced to the maximum extent
permitted by law and the Officer consents that the scope of this restriction may
be modified judicially.
     7. Standards. The Officer shall perform his duties and responsibilities
under this Agreement in accordance with such reasonable standards expected of
employees with comparable positions in comparable organizations and as may be
established from time to time by the Directors. The Bank will provide the
Officer with the working facilities and staff customary for similar executives
and necessary for the Officer to perform his duties.
     8. Termination and Termination Pay. (a) The Officer’s employment under this
Agreement shall be terminated upon the death of the Officer during the term of
this Agreement, in which event, the Officer’s estate shall be entitled to
receive the compensation due the Officer through the last day of the calendar
month in which the Officer’s death shall have occurred and for a period of one
month thereafter.
     (b) The Officer’s employment under this Agreement may be terminated at any
time by the Officer upon 60 days’ written notice to the Directors. Upon such
termination, the Officer shall be entitled to receive compensation through the
effective date of such termination.
     (c) The Directors may terminate the Officer’s employment at any time, but
any termination by the Directors, other than termination for Cause, shall not
prejudice the Officer’s right to compensation or other benefits under this
Agreement. The Officer shall not be deemed to have been terminated for Cause
unless and until the Directors approve a resolution, which shall (1) contain a
finding that, in the good faith opinion of the Directors, the Officer has
committed an act or acts constituting Cause, and (2) specify the particulars
constituting Cause. The resolution shall have been duly adopted by the
affirmative vote of all the directors of the Bank then in office, excluding the
Officer, at a meeting duly called and held for that purpose. Notice of the
meeting and a draft of the proposed resolution approving termination for Cause
shall be given to the Officer a reasonable amount of time before the meeting of
the Directors. The Officer and his counsel (if the Officer chooses to have
counsel present) shall have a reasonable opportunity to be heard by the
Directors at the meeting. Nothing in this Agreement limits the Officer’s or his
beneficiaries’ right to contest the validity or propriety of the determination
of Cause by the Directors. Upon termination for Cause, the Executive shall not
be entitled to any further compensation or other benefits beyond his effective
termination date, except any benefits to which he may be entitled under the
Bank’s benefit plans and policies in effect on the date of termination or such
benefits which by the terms of the plan document continue after such
termination. For purposes of this Employment Agreement, “Cause” means any of the
following:
     (i) an intentional act of fraud, embezzlement, or theft by the Officer in
the course of his employment. For purposes of this Agreement, no act or failure
to act on the part of the Officer shall be deemed to have been intentional if it
was due primarily to an error in judgment or

3



--------------------------------------------------------------------------------



 



negligence. An act or failure to act on the Officer’s part shall be considered
intentional if it was not in good faith and if it was without a reasonable
belief that the action or failure to act was in the best interests of the Bank;
or
     (ii) intentional misconduct of the Officer, which in the reasonable
judgment of the Directors has a material adverse effect on, or causes material
harm to, the Bank, including, without limitation, the reputation of the Bank; or
     (iii) the Officer’s willful and repeated refusal to perform material duties
or gross negligence in the performance of his duties to the Bank; or
     (iv) a breach by the Officer of his fiduciary duties as an officer or
director of the Bank or Gateway Financial Holdings, Inc., in either case,
whether in his capacity as an officer or as a director of the Bank or Gateway
Financial Holdings, Inc.; or
     (v) a breach by the Officer of this Agreement that, in the reasonable
judgment of the Directors, is a material breach, which breach is not corrected
by the Officer within 30 days after receiving written notice of the breach from
the Directors; or
     (vi) removal of the Officer from office or permanent prohibition of the
Officer from participating in the Bank’s affairs by an order issued under
section 8(e) (4) or (g) (1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e) (4) or (g)(1); or
     (vii) conviction of the Officer for or plea of nob contendere to a felony
or the actual incarceration of the Officer.
Notwithstanding such termination, the obligations under Paragraph 6(c) shall
survive any termination of employment.
     (d) Subject to the Bank’s obligations and the Officer’s rights under
(i) Title I of the Americans with Disabilities Act, §504 of the Rehabilitation
Act, and the Family and Medical Leave Act, and to (ii) the vacation leave,
disability leave, sick leave and any other leave policies of the Bank, the
Officer’s employment under this Agreement automatically shall be terminated in
the event the Officer becomes disabled during the term of this Agreement and it
is determined by the Bank that the Officer is unable to perform the essential
functions of the Officer’s job under this Agreement for ninety (90) business
days or more during any 12-month period. Upon any such termination, the Officer
shall be entitled to receive any compensation the Officer shall have earned
prior to the date of termination but which remains unpaid, and shall be entitled
to any payments provided under any disability income plan of the Bank which is
applicable to the Officer.
     In the event of any disagreement between the Officer and the Bank as to
whether the Officer is physically or mentally incapacitated such as will result
in the termination of the Officer’s employment pursuant to this Paragraph 8(d),
the question of such incapacity shall be submitted to an impartial physician
licensed to practice medicine in North Carolina for determination and who will
be selected by mutual agreement of the Officer and the Bank, or failing such
agreement, by two (2) physicians (one (1) of whom shall be selected by the Bank
and the other by the Officer), and such determination of the question of such
incapacity by such physician or physicians shall be final and binding on the
Officer and the Bank. The Bank shall pay the reasonable fees and expenses of
such physician or physicians in making any determination required under this
Paragraph 8(d).
     9. Additional Regulatory Requirements. Notwithstanding anything contained
in this Agreement to the contrary, it is understood and agreed that the Bank (or
any of its successors in interest) shall not be required to make any payment or
take any action under this Agreement if:
     (a) such payment or action is prohibited by any governmental agency having
jurisdiction over the Bank (hereinafter referred to as “Regulatory Authority”)
because the Bank is declared by such Regulatory Authority to be insolvent, in
default or operating in an unsafe or unsound manner; or,
     (b) in the reasonable opinion of counsel to the Bank, such payment or
action (i) would be prohibited by or would violate any provision of state or
federal law applicable to the Bank, including,

4



--------------------------------------------------------------------------------



 



without limitation, the Federal Deposit Insurance Act as now in effect or
hereafter amended, (ii) would be prohibited by or would violate any applicable
rules, regulations, orders or statements of policy, whether now existing or
hereafter promulgated, of any Regulatory Authority, or (iii) otherwise would be
prohibited by any Regulatory Authority.
     10. Change in Control. (a) In the event of a termination of the Officer’s
employment in connection with, or within twenty-four (24) months after, a
“Change in Control” (as defined in Subparagraph (d) below) other than for Cause
(as defined in Paragraph 8), the Officer shall be entitled to receive the amount
set forth in Subparagraph (c) below. Said sum shall be payable as provided in
Subparagraph (e) below.
     (b) In addition to any rights the Officer might have to terminate this
Agreement contained in Paragraph 8, the Officer shall have the right to
terminate this Agreement upon the occurrence of any of the following events (the
“Termination Events”) within twenty-four months following a Change in Control:
     (i) Officer is assigned any duties and/or responsibilities that, in
Officer’s reasonable determination, are inconsistent with or constitute a
demotion or reduction in the Officer’s position, duties, responsibilities or
status as such existed at the time of the Change in Control or with his
reporting responsibilities or titles with the Bank in effect at such time,
regardless of Officer’s resulting position; or
     (ii) Officer’s annual base salary rate is reduced below the annual amount
in effect as of the effective date of a Change in Control or as the same shall
have been increased from time to time following such effective date; or
     (iii) Officer’s life insurance, medical or hospitalization insurance,
disability insurance, stock options plans, stock purchase plans, deferred
compensation plans, management retention plans, retirement plans or similar
plans or benefits being provided by the Bank to the Officer as of the effective
date of the Change in Control are reduced in their level, scope or coverage, or
any such insurance, plans or benefits are eliminated, unless such reduction or
elimination applies proportionately to all salaried employees of the Bank who
participated in such benefits prior to such Change in Control; or
     (iv) Officer is transferred to a location which is more than 15 miles from
his current principal work location without the Officer’s express written
consent.
A Termination Event shall be deemed to have occurred on the date such action or
event is implemented or takes effect.
     (c) In the event that the Officer’s employment is terminated pursuant to
this Paragraph 10, the Bank will be obligated to pay or cause to be paid to
Officer an amount equal to 2.99 times the Officer’s “base amount” as defined in
Section 280G(b)(3) of the Internal Revenue Code of 1986, as amended (the
“Code”).
     (d) For the purposes of this Agreement, the term Change in Control shall
mean any of the following events:
     (i) Any person, or more than one person acting as a group, accumulates
ownership of the common stock of Gateway Financial Holdings, Inc. (“Gateway
Financial”) constituting more than 50% of the total fair market value or total
voting power of Gateway Financial’s common stock,
     (ii) Any person, or more than one person acting as a group, acquires within
a 12-month period ownership of Gateway Financial’s common stock possessing 30%
or more of the total voting power of Gateway Financial’s common stock;
     (iii) A majority of Gateway Financial’s Board of Directors is replaced
during any 12-month period by directors whose appointment or election is not
endorsed in advance by a majority of Gateway Financial’s Board of Directors
before the date of appointment or election, or

5



--------------------------------------------------------------------------------



 



     (iv) Within a 12-month period, any person, or more than one person acting
as a group, acquires assets from Gateway Financial having a total gross fair
market value equal to or exceeding 40% of the total gross fair market value of
all of the assets of Gateway Financial immediately before the acquisition or
acquisitions. For this purpose, “gross fair market value” means the value of
Gateway Financial’s assets, or the value of the assets being disposed of,
determined without regard to any liabilities associated with the assets
Persons will be considered to be acting as a group if they are owners of a
corporation that enters into a merger, consolidation, purchase, or acquisition
of stock, or a similar transaction, involving Gateway Financial. Notwithstanding
the other provisions of this Paragraph 10, a transaction or event shall not be
considered a Change in Control if, prior to the consummation or occurrence of
such transaction or event, the Officer and Bank agree in writing that the same
shall not be treated as a Change in Control for purposes of this Agreement.
     (e) Such amounts payable pursuant to this Paragraph 10 shall be paid, at
the option of the Officer, either in one lump sum or in thirty-six (36) equal
monthly payments following termination of Officer’s employment.
     (f) Following a Termination Event which gives rise to Officer’s rights
hereunder, the Officer shall have twelve (12) months from the date of occurrence
of the Termination Event to terminate this Agreement pursuant to this
Paragraph 10. Any such termination shall be deemed to have occurred only upon
delivery to the Bank (or to any successor corporation) of written notice of
termination which describes the Change in Control and the Termination Event. If
Officer does not so terminate this Agreement within such twelve-month period, he
shall thereafter have no further rights hereunder with respect to that
Termination Event, but shall retain rights, if any, hereunder with respect to
any other Termination Event as to which such period has not expired.
     (g) If the Officer receives the payment pursuant to this Paragraph 10 and
acceleration of benefits under any other benefit, compensation, or incentive
plan or arrangement with the Bank or its parent corporation (collectively, the
“Total Benefits”), and if any part of the Total Benefits is subject to an excise
tax under Section 280G and Section 4999 of the Code (the “Excise Tax”), the Bank
shall pay to the Officer the following additional amounts, consisting of (x) a
payment equal to the Excise Tax payable by the Officer under section 4999 on the
Total Benefits (the “Excise Tax Payment”) and (y) a payment equal to the amount
necessary to provide the Excise Tax Payment net of all income, payroll, and
excise taxes. Together, the additional amounts described in clauses (x) and (y)
are referred to in this Agreement as the “Gross-Up Payment Amount.” Payment of
the Gross-Up Payment Amount shall be made in addition to the amount set forth in
Subparagraph 10(c) above.
      For purposes of determining whether any of the Total Benefits will be
subject to the Excise Tax and for purposes of determining the amount of the
Excise Tax, any other payments or benefits received or to be received by the
Officer in connection with a Change in Control or the Officer’s termination of
employment following a Change in Control (whether under the terms of this
Agreement or any other agreement or any other benefit plan or arrangement with
the Bank or its parent corporation) shall be treated as “parachute payments”
within the meaning of section 280G(b)(2) of the Code, and all “excess parachute
payments” within the meaning of section 280G(b)(1) shall be treated as subject
to the Excise Tax, unless in the opinion of the certified public accounting firm
that is retained by the Bank as of the date immediately before the Change in
Control (the “Accounting Firm”), such other payments or benefits do not
constitute (in whole or in part) parachute payments, or such excess parachute
payments represent (in whole or in part) reasonable compensation for services
actually rendered within the meaning of section 280G(b)(4) of the Code in excess
of the “base amount” (as defined in section 280G(b)(3) of the Code), or are
otherwise not subject to the Excise Tax. The value of any noncash benefits or
any deferred payment or benefit shall be determined by the Accounting Firm in
accordance with the principles of sections 280G(d)(3) and (4) of the Code. 

6



--------------------------------------------------------------------------------



 



     For purposes of determining the Gross-Up Payment Amount, the Officer shall
be deemed to pay federal income taxes at the highest marginal rate of federal
income taxation in the calendar years in which the Gross-Up Payment Amount is to
be made and state and local income taxes at the highest marginal rate of
taxation in the state and locality of the Officer’s residence on the date of
termination of employment, net of the reduction in federal income taxes that can
be obtained from deduction of such state and local taxes (calculated by assuming
that any reduction under section 68 of the Code in the amount of itemized
deductions allowable to the Officer applies first to reduce the amount of such
state and local income taxes that would otherwise be deductible by the Officer,
and applicable federal FICA and Medicare withholding taxes).
      All determinations required to be made under this Subparagraph, including
whether and when a Gross-Up Payment Amount is required, the amount of the
Gross-Up Payment Amount and the assumptions to be used to arrive at the
determination (collectively, the “Determination”), shall be made by the
Accounting Firm, which shall provide detailed supporting calculations both to
the Bank and the Officer within 15 business days after receipt of notice from
the Bank or the Officer that there has been a Gross-Up Payment Amount, or such
earlier time as is requested by the Bank. All fees and expenses of the
Accounting Firm shall be borne solely by the Bank. The Bank shall enter into any
reasonable agreement requested by the Accounting Firm in connection with the
performance of its services hereunder. If the Accounting Firm determines that no
Excise Tax is payable by the Officer, the Accounting Firm shall furnish the
Officer with a written opinion to that effect, and to the effect that failure to
report an Excise Tax, if any, on the Officer’s applicable federal income tax
return will not result in the imposition of a negligence or similar penalty.
      The Determination by the Accounting Firm shall be binding on the Bank and
the Officer. If, after a Determination by the Accounting Firm, the Officer is
required to make a payment of additional Excise Tax (“Underpayment”), the
Accounting Firm shall determine the amount of the Underpayment that has
occurred. The Underpayment (together with interest at the rate provided in
section 1274(d)(2)(B) of the Code) shall be paid promptly by the Bank to or for
the benefit of the Officer. If the Gross-Up Payment Amount exceeds the amount
necessary to reimburse the Officer for his Excise Tax (“Overpayment”), the
Accounting Firm shall determine the amount of the Overpayment that has been
made. The Overpayment (together with interest at the rate provided in section
1274(d)(2)(B) of the Code) shall be paid promptly by the Officer to or for the
benefit of the Bank. Provided that his expenses are reimbursed by the Bank, the
Officer shall cooperate with any reasonable requests by the Bank in any contests
or disputes with the Internal Revenue Service relating to the Excise Tax.
      If the Accounting Firm is serving as accountant or auditor for the
individual, entity, or group effecting the Change in Control, the Officer, in
his sole discretion, may appoint another nationally recognized public accounting
firm to make the Determinations required hereunder (in which case the term
“Accounting Firm” as used in this Employment Agreement shall be deemed to refer
to the accounting firm appointed by the Officer under this Subparagraph).
     (h) In the event any dispute shall arise between the Officer and the Bank
as to the terms or interpretation of this Agreement, including this
Paragraph 10, whether instituted by formal legal proceedings or otherwise,
including any action taken by the Officer to enforce the terms of this
Paragraph 10 or in defending against any action taken by the Bank, the Bank
shall reimburse the Officer for all costs and expenses, proceedings or actions,
in the event the Officer prevails in any such action.
     11. Successors and Assigns. (a) This Agreement shall inure to the benefit
of and be binding upon any corporate or other successor of the Bank which shall
acquire, directly or indirectly, by conversion, merger, purchase or otherwise,
all or substantially all of the assets of the Bank.
     (b) Since the Bank is contracting for the unique and personal skills of the
Officer, the Officer shall be precluded from assigning or delegating his rights
or duties hereunder without first obtaining the written consent of the Bank.

7



--------------------------------------------------------------------------------



 



     12. Modification; Wavier; Amendments. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing, signed by the Officer and on behalf of the Bank by such
officer as may be specifically designated by the Board of Directors. No waiver
by either party hereto, at any time, of any breach by the other party hereto of,
or compliance with, any condition or provision of this Agreement to be performed
by such other party shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time. No amendment or
addition to this Agreement shall be binding unless in writing and signed by both
parties, except as herein otherwise provided.
     13. Applicable Law. This Agreement shall be governed in all respects
whether as to validity, construction, capacity, performance or otherwise, by the
laws of North Carolina, except to the extent that federal law shall be deemed to
apply.
     14. Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
     15. Previous Agreement. This Agreement replaces the previous employment
agreement between the Officer and the Bank, which established the
non-competition covenant in consideration of Officer’s employment by the Bank.
The Officer acknowledges that the payment of dues of an additional country club
and a health club membership in Paragraph 4(b) and the substitution of this
Agreement for the previous agreement constitute sufficient and adequate
consideration for the covenants in Paragraph 6 of this Agreement. The Officer
further acknowledges, by execution of this Amended Agreement, that the
amendments to this Agreement have no effect on, and the Officer reaffirms and
ratifies, the covenants in Paragraph 6 of this Agreement.
     IN WITNESS WHEREOF, the parties have amended this Agreement as of the day
and year first hereinabove written.

                          GATEWAY BANK & TRUST CO.    
 
               
 
      By:   /s/ David R. Twiddy    
 
               
 
          David R. Twiddy, President    
Attest:
               
 
               
/s/ Wendy W. Small
 
               
Corporate Secretary
               

                              OFFICER        
 
                   
 
      /s/ D. Ben Berry       [SEAL]      
 
               
 
      D. Ben Berry        

8